                   UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

HELIX INVESTMENT MANAGEMENT, LP,

            Plaintiff,
v.                                  Case No. 8:18-cv-206-T-33AEP

PRIVILEGE DIRECT CORP., ET AL.,

            Defendants.

______________________________/

                              ORDER

       This cause is before the Court sua sponte.         “A federal

court not only has the power but also the obligation at any

time to inquire into jurisdiction whenever the possibility

that   jurisdiction   does   not   exist   arises.”    Fitzgerald   v.

Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir.

1985); Hallandale Prof’l Fire Fighters Local 2238 v. City of

Hallandale, 922 F.2d 756, 759 (11th Cir. 1991)(“Every federal

court operates under an independent obligation to ensure it

is presented with the kind of concrete controversy upon which

its constitutional grant of authority is based.”).

       Moreover,   federal   courts    are    courts     of   limited

jurisdiction. Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994). And “because a federal court is powerless to act

beyond its statutory grant of subject matter jurisdiction, a

court must zealously [e]nsure that jurisdiction exists over a
case, and should itself raise the question of subject matter

jurisdiction at any point in the litigation where a doubt

about jurisdiction arises.”                Smith v. GTE Corp., 236 F.3d

1292, 1299 (11th Cir. 2001).

Diversity Jurisdiction

       Plaintiff         Helix    Investment       Management,       SLP    filed     a

Motion for Preliminary Injunction on December 4, 2018, (Doc.

# 91) and filed its Third Amended Complaint on December 10,

2018. (Doc. # 95). Plaintiff predicates the Court’s subject

matter jurisdiction on complete diversity of citizenship. A

hearing on the Motion for Preliminary Injunction is scheduled

to   take    place       before    the    Honorable    Anthony       E.    Porcelli,

United States Magistrate Judge, on December 18, 2018. (Doc. #

96).     Defendants’ response to the Third Amended Complaint is

due on December 24, 2018.

       On    December      11,    2018,    Defendants      Oliphant        Financial

Group, LLC, Oliphant Financial Corporation, and Robert A.

Morris      filed    a    Response   in    Opposition      to   the       Motion    for

Preliminary         Injunction.      (Doc.     #    97).        In    addition       to

contesting Plaintiff’s entitlement to injunctive relief, the




                                           2
Oliphant   Defendants         assert   that   this   Court      lacks    subject

matter jurisdiction over the case.

       The Oliphant Defendants correctly explain that “where

there are aliens on both sides of the litigation, complete

diversity is lacking, and diversity jurisdiction does not

exist.” (Id. at 3).           In Simon Holdings PLC Group of Companies

U.K. v. Klenz, 878 F. Supp. 210 (M.D. Fla. 1995), the court

explained:        “Federal      district      courts       have       ‘alienage’

jurisdiction      in    actions    between    citizens     of     a   State   and

citizens of foreign states. 28 U.S.C. § 1332(a)(2).                     In order

to maintain an action in federal court based on ‘alienage’

jurisdiction, there must be complete diversity of citizenship

between all the plaintiffs and all the defendants.” Id. at

211.    And, “complete diversity of citizenship does not exist

where there are aliens on both sides of the litigation. This

is so even if the aliens are from different countries.” Id.

See also Palmer v. Loiten, No. 6:08-cv-1040-Orl-22GKJK, 2010

WL    11507691,    at    *4    (M.D.   Fla.   June   22,    2010)(dismissing

action for lack of subject matter jurisdiction when one of

the    plaintiffs       was   incorporated     in    Panama,      one   of    the




                                        3
defendants was a citizen of Jamaica, and the second defendant

was incorporated in the Grand Cayman Islands).

           Plaintiff’s Third Amended Complaint alleges that Helix

is    a    Luxembourg      corporation        with      its    principal         place   of

business in Luxembourg. (Doc. # 95 at ¶ 8). Thus, Plaintiff

is an “alien.”         As for Defendant Privilege Direct Corp., the

Third       Amended    Complaint         alleges        that     it     is   a    Florida

corporation         with    its    principal       place       of    business      in    the

United      Kingdom.       (Id.   at    ¶    9).       The    Oliphant       Defendants,

however, have filed documents from the Florida Division of

Corporations          showing      that       Privilege         Direct       Corp.       was

dissolved      on     September        28,   2018,      eight       months     after     the

initial complaint was filed in this case. (Doc. # 97-1).

Thus, the Oliphant Defendants argue: “Since Privilege Direct

Corp. is no longer an active Florida corporation, and its

principal      place       of     business        is   in     the     United     Kingdom,

Privilege       Direct         Corp.    is    an       ‘alien’        corporation        for

diversity purposes.” (Doc. # 97 at 4).

          In Simon, the court held: “diversity jurisdiction does

not   exist     where      a    foreign-chartered            corporation         with    its

principal place of business in the United States is on the



                                              4
opposing       side    of       litigation       from   another   alien.”      Simon

Holdings PLC Grp. of Companies U.K., 878 F. F. Supp. at 213.

That holding was reiterated in National Westminster Bank PLC

v. Plumb, 6:10-cv-310-Orl-18GJK, 2010 WL 11626731 (M.D. Fla.

Nov.     8,    2010),       a    personal       guaranty   case   brought      by     a

plaintiff       from    the      United    Kingdom      against   two   individual

defendants.       The plaintiff bank alleged in the complaint that

the two defendants resided in the United States, but copies

of     their    passports        and     other     evidence   showed    that        the

defendants were actually citizens of the United Kingdom.                            The

Court    dismissed      the       case    and    specifically     disallowed        the

filing of an amended complaint to cure the jurisdictional

defect.        The court explained: “the presence of an alien on

both sides of a case destroys diversity jurisdiction.” Id. at

*2.

         Similar to the plaintiff in National Westminster Bank

PLC, Helix is an alien (a citizen of Luxembourg).                       Therefore,

“diversity depends on the citizenship of the [Defendants].”

Id.      At this juncture, Privilege Direct Corp. is not an

active Florida corporation. But, a party’s citizenship is

determined at the inception of the lawsuit, not at a later



                                             5
time. See Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S.

567,     571    (2004)(“It        has       long    been     the     case   that    the

jurisdiction of the court depends upon the state of things at

the time the action is brought. This time-of-filing rule is

hornbook       law    (quite      literally)        taught     to    first-year     law

students in any basic course on federal civil procedure.”).

        Assuming that Privilege Direct is a Florida corporation

with its principal place of business in the United Kingdom,

Helix    has     still     raised       a   substantial        question     regarding

whether the requirements of complete diversity of citizenship

have been met.            On December 13, 2018, the Eleventh Circuit

entered a detailed order addressing diversity jurisdiction

with aliens on both sides of the case.                              In Caron v. NCL

(Bahamas), Ltd., No. 17-15008, 2018 WL 6539178 (11th Cir.

Dec.     13,    2018),      the     court         evaluated    whether      diversity

jurisdiction was present in a negligence action brought by an

injured passenger (a citizen of Canada) against the cruise

line    (a     Bermuda    corporation         with     its    principal     place   of

business in Florida).               The district court found that the

requirements         of   complete      diversity       were    present,     but    the

Eleventh Circuit disagreed and held: “§ 1332(a)(2) does not



                                              6
grant     jurisdiction    over   a     suit      between    a     corporation

incorporated solely in a foreign state and another alien,

regardless of the corporation’s principal place of business.”

Id. at *3.

        However,   that   case   did       not   address    the    situation

presented here - a defendant incorporated in Florida, with

its principal place of business abroad.                    In Cabalceta v.

Standard Fruit Co., 883 F.2d 1553, 1561 (11th Cir. 1989), the

court held that a defendant’s “Latin American principal place

of business would not destroy diversity jurisdiction against

alien Plaintiffs” because the defendant was incorporated in

Florida. Id. The recent Caron case left the door to this

discussion open by stating: “We are not required to decide,

and do not decide, whether a corporation incorporated in a

State, but with its worldwide place of business aborad, can

invoke alienage-diversity jurisdiction in a suit against an

alien.     This court held in Cabalceta that alienage-diversity

jurisdiction was proper in that circumstance. Whether the

2012 amendments to § 1332 overruled Cabalceta is a question

for another day.” 2018 WL 6539178, at n.3.




                                       7
     In an abundance of caution, the Court outlines these

jurisdictional issues and encourages the parties to elaborate

upon them during the hearing set to take place before the

Magistrate Judge on December 18, 2018.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     The   parties   should   be   prepared   to   discuss   the

jurisdictional issue raised above at the December 18, 2018,

preliminary injunction hearing.

     DONE and ORDERED in Chambers in Tampa, Florida, this

17th day of December, 2018.




 




                               8
